Citation Nr: 0728438	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for a back disorder.


FINDING OF FACT

A chronic back disorder was not manifested in service, and 
objective medical evidence does not establish that the 
currently diagnosed chronic lumbar strain is etiologically 
related to active service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2004.  
The RO's February 2004 notice letter informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Similar letters were provided to him in March 
2004, April 2004, April 2005 and March 2006.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The March 2006 letter fully 
addresses the Dingess requirements.  Moreover, as the claim 
is denied, any matter as to the assignment of a disability 
rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with claims file.  
Post-service treatment records and reports of Dr. Moses of 
the Southwest Detroit Chiropractic Clinic have also been 
obtained.  The appellant claimed medical records dating from 
1981 could be obtained from Henry Ford Hospital (HFH) in 
Detroit, MI and Henry Ford Wyandotte Hospital (HFWH) in 
Wyandotte, MI.  HFH declined to release medical information 
after two requests due to a lack of timely signed medical 
release form from the veteran.  The veteran was informed of 
VA's inability to secure these records and to date he has 
taken no further action.  Also after two requests, HFWH 
responded that the appellant did not receive treatment at 
their facility or service was not provided for the type of 
service or dates requested.  The veteran was afforded a VA 
spine examination in November 2005.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Back Disorder

The veteran maintains that his currently diagnosed chronic 
lumbar strain is the direct result of his active service.  He 
asserts that he suffered an injury to his back while lifting 
and carrying two full water containers.  

While the evidence reveals that the veteran currently suffers 
from a low back disorder, the competent, probative evidence 
of record does not etiologically link the veteran's current 
disability to his service or any incident therein.  Service 
medical records indicate the veteran sought treatment for 
back pain five times in 1965-66.  During this time, no 
limitation of motion was detected, and a May 1966 
radiographic report indicated a slight increase in the 
lumbosacral angle but no recent fracture, dislocation or 
interspace abnormality. A May 1967 Separation physical 
indicates no abnormal spine or other musculoskeletal 
condition.  In addition, the Report of Medical History, 
completed and signed by the veteran for his separation 
physical, indicates no incidence of recurrent back pain.

The veteran claims he continued to experience back pain after 
separation from service and first sought treatment in 
approximately 1981.  However, as noted above, the VA was 
unable to obtain records to document this treatment.  Records 
indicate the veteran has regularly received chiropractic 
treatment since 1996, nearly 30 years post service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue. See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The veteran was afforded a spine exam in November 2005, 
during which the veteran was diagnosed with chronic lumbar 
strain.  After reviewing the veteran's service medical 
records and claims folder, the VA physician opined that the 
veteran's back disorder is not likely due to the injury he 
sustained in service. The physician later clarified the 
opinion in June 2006, noting the veteran's back disorder is 
less likely than not the result of his military service.

In sum, the Board finds that there is no evidence of a 
chronic back disability in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
back disorder and his in-service injury.  The preponderance 
of the evidence is against this aspect of the veteran's 
claim.  The veteran has produced no evidence or medical 
opinion in support of his claim that his present back 
disorder is the result of in-service injury, and the length 
of time between his service and treatment weighs against 
granting the veteran's claim.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed chronic back disorder arises from his 
in-service injury.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for a back disorder is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


